Citation Nr: 0511362	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  02-06 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from October 
1994 to April 1995 and had active service from July 1998 to 
July 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the RO.  

This appeal was remanded by the Board in August 2003 for 
further development.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The currently demonstrated episodic tinnitus in the right 
ear is shown as likely as not to have had its clinical onset 
during the veteran's period of active service.  


CONCLUSION OF LAW

The current disability manifested by episodic tinnitus in the 
right ear is due to disease or injury that was incurred in 
the veteran's active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in February 2004, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notice in the 
instant appeal was provided after the initial decision.  

The Pelegrini Court noted that it did not intend to void RO 
decisions made prior to proper VCAA notice.  It provided a 
remedy for delayed notice, which was a remand for the RO to 
provide the necessary notice, or for the Board to provide 
reasons and bases as to why the veteran was not prejudiced by 
the lack of notice.  Pelegrini v. Principi, at 120, 122-124.  
The required VCAA notice was ultimately provided by the RO in 
the February 2004 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for service connection.  The veteran 
was afforded VA examinations in May 2001 and July 2004.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Given the favorable action taken hereinbelow, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227 (2000).  


Factual Background

The veteran had active service from October 1994 to April 
1995, and from July 1998 to July 2001.  

A July 1992 National Guard enlistment examination showed a 
normal evaluation of the veteran's ears.  He was assigned a 
hearing profile of 1.  

The veteran was diagnosed with hearing loss in September 
1998.  It was noted that the veteran was referred for an 
audiological evaluation due to an elevated baseline of the 
right ear.  It was also noted that the 1994 screening from 
the Military Entrance Processing Station showed hearing of 
both ears within normal limits.  

At the September 1998 evaluation, the veteran reported 
problems with hearing in his right ear over the last couple 
of years.  He also stated that he had problems ever since an 
ear infection about a year ago.  He reported having 
intermittent tinnitus in his right ear.  The veteran's 
hearing profile was changed to 2 in January 1999.  

In a December 1998 record of audiological evaluation, the 
veteran again reported intermittent tinnitus in his right 
hear.  

The veteran was afforded a VA audio examination in May 2001.  
The veteran reported hearing loss since 1998 and stated that 
he was unaware of its onset, though it was identified when he 
was intaking into active duty after being in the National 
Guard.  The examiner did not offer an opinion on the 
veteran's tinnitus.  

The veteran was given another VA audio examination in July 
2004.  The examiner reviewed the claims file.  The veteran 
reported having ringing in his right ear.  He stated that his 
tinnitus occurred 2 to 3 times per month and lasted 10 to 15 
seconds per episode.  He also reported having a hearing loss 
in the right ear which began when he was in the National 
Guard.  

At the examination, the veteran reported military noise 
exposure to M-16s, cannons, tanks, motor pool, tools, 
airguns, large engine noise and humvees.  He stated that he 
always had hearing protection with the M-16s and cannons.  

The examiner diagnosed moderately severe sensorineural 
hearing loss and mildly impaired speech recognition in the 
right ear.  All test results for the left ear were normal.  
Tinnitus was reported to be a factor.  

The examiner opined that it is more likely than not that the 
etiology of the veteran's tinnitus was the same as the 
etiology of his right-sided hearing loss.  

Because the veteran had a number of medical complaints 
associated with his ears and, since his hearing was normal in 
the left ear and the configuration of loss in the right ear 
was atypical of the configuration one would expect from noise 
induced hearing loss, the examiner opined that it was more 
likely than not that the etiology of the hearing loss and 
tinnitus in the right ear was not noise exposure during 
military service and that the hearing loss in the right ear 
had not been aggravated by noise exposure in the Army.  



Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002).  

The provisions of 38 C.F.R. § 3.304(b), provide that a 
veteran will be taken to be in sound condition when accepted 
and enrolled in service, except for conditions noted on 
examination for service entrance, or where clear and 
unmistakable evidence demonstrates that the condition existed 
prior to service.  

In a recent opinion, VA's General Counsel held in part, that 
38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. § 1111 
to the extent that it states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  

The General Counsel noted that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  

The General Counsel held that a claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  The General Counsel held that 
section 3.304(b) is therefore invalid and should not be 
followed.  VAOPGCPREC 3-2003 (2003).  This position has been 
essentially adopted by the United States Court of Appeals for 
the Federal Circuit.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

The veteran's ears were clinically normal on entrance 
examination to the National Guard.  No entrance examination 
is present in the claims file from the veteran's transfer to 
active duty.  In the absence of an entrance examination, the 
veteran is presumed to have entered active service in a sound 
condition.  

Several months after entering active service, the veteran 
complained of having tinnitus in his right ear.  He reported 
problems with his right ear since he had an ear infection 
about a year prior thereto.  The nature or extent of this 
pre-service ear infection was never fully specified.  

The Board concludes that the presumption of soundness at 
active service entrance is not rebutted as there is no clear 
and unmistakable evidence that tinnitus pre-existed service 
and was aggravated therein.  See 38 U.S.C.A. § 1132; 38 
C.F.R. § 3.304.  

The veteran contends that his claimed tinnitus is due to his 
active service.  He reports military noise exposure.  The 
service records show that the veteran was a light wheel 
vehicle mechanic.  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998) (holding that a showing of current 
disability was required for a grant of service connection).  

The veteran has claimed having tinnitus at both his May 2001 
and July 2004 VA examinations.  He also reported having 
tinnitus while he was in service.  

The veteran currently is shown to suffer from tinnitus 
involving only the right ear and to have tinnitus that was 
recurrent in nature, happening several times each month.  

A VA examiner recently reviewed the claims file, but was not 
able to associate the veteran's current hearing loss and 
tinnitus to noise exposure during service.  The examiner did 
opine that the veteran's right ear hearing loss and tinnitus 
shared a common etiology.  

However, the veteran's lay assertions in the case are 
competent evidence to establish a continuity of 
symptomatology related to tinnitus since his period of active 
service.  Espiritu v. Derwinski , 2 Vet. App. 492, 494-95 
(1991).  The Board finds the medical evidence of record to be 
equivocal as to showing the likely date of onset of the 
claimed episodic tinnitus of the right ear.  The veteran 
himself his recently reported that he did not have tinnitus 
prior to service.  

The veteran's statements concerning the date of onset of his 
tinnitus are of some probative value in this case and serve 
to establish that the claimed tinnitus as likely as not had 
its clinical onset during his period of active service.  

In conclusion, the Board finds that the evidence is in 
relative equipoise in showing that the currently demonstrated 
tinnitus was incurred in active service.  Hence, by extending 
the benefit of the doubt to the veteran, service connection 
is warranted.  



ORDER

Service connection for episodic tinnitus involving the right 
ear is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


